Bell, Justice,
concurring. I concur in the judgment and in the opinion as written, except that the first and second divisions do not express the precise reasons which have led me to join in the conclusions therein stated. The act of 1872 on which the complainants rely purports by its caption to be a special act having sole and exclusive reference to Bibb County. If there were no other considerations except a comparison of this act with the constitution of 1868, I would be inclined to say that sections 3 and 6 contain *212matter different from what is expressed in the title. In view of the local character of the act as indicated by its caption, the “duties,” “powers,” and “purposes” mentioned in the caption would seemingly have contemplated matters and conditions limited in their effect to the single county named. The public-school fund of the whole State would not readily have suggested itself as the subject-matter of a special or local statute, beyond some provision authorizing the county board to receive and apply the share otherwise lawfully allotted to it. In view of the generally public character of the State fund, it seems that the matter of apportionment would more naturally have been expected in a general law. The same would be true of a repeal in part of a general statute. Accordingly, in the view of the writer, sections 3 and 6 of this special statute can not be held germane to the title without an extremely liberal construction of the constitutional provision in question. An act of the General Assembly, however, is presumed to be constitutional, and should not be declared unconstitutional by this court unless its invalidity is apparent beyond a reasonable doubt. While a void statute may not be validated by lapse of time, the presumption in favor of an enactment is especially strong where it has been long acquiesced in and treated as valid by the various departments of government. Where its invalidity is in doubt, contemporaneous and practical construction is strongly persuasive, if not decisive. This appears to be the generally accepted doctrine. Epping v. Columbus, 117 Ga. 263 (7) (43 S. E. 803); Cunningham v. State, 128 Ga. 55, 57 (57 S. E. 90); Carroll v. Wright, 131 Ga. 728, 736 (63 S. E. 260); United States v. Midwest Oil Co., 236 U. S. 459, 473 (35 Sup. Ct. 309, 59 L. ed. 673), and cit.; 12 C. J. 798, § 223.
There is no hint in this record that the State board of education or any other department or official ever questioned the act of 1872 until after the passage of the act of 1937, on which the State board relies in this proceeding. In the' constitution of 1877 statutes of this class are mentioned and preserved, subject, however, to judicial decision as to their validity. Code, §§ 2-7001, 2-8504. In 1887 the General Assembly passed a general act relating to public schools, by section 53 of which it was provided, “that nothing contained in this act shall be construed to annul or repeal any local law now of force in any city or county in this State, providing for *213the organization and maintenance of the common or public schools in such city or county.” Ga. L. 1887, p. 67. In 1919 another act Ayas passed, adopting what Ayas termed a school code. In section 162 it Ayas declared: “None of the provisions of this article shall apply to local county school systems Avhich Avere in existence at the time of the adoption of the constitution of 1877.” Ga. L. 1919, p. 354. In like manner the act of 1937 provided, “that those counties in which the public schools are operated under special acts recognized and continued by the constitution of 1877, shall be governed by the provisions of this act, except where the same is in conflict with any such special act.” Ga. L. 1937, p. 882, § 3.
From 1872 until 1887, that is, for a period of fifteen years, the rule of apportionment under the general law was different from that contained in the special act of 1872. See general act 1872, p. 64, § 8. There is nothing to show that during this period the State authorities did not apportion to Bibb County its share of the school fund on the basis of the special act as distinguished from the general act. For the next fifty years there was no reason to distinguish between the general and the special law, in the matter of apportionment, the rule being the same under each. So the special act of 1872 is presented to us not as a fresh statute to be examined solely by a comparison of its provisions Ayith the inhibitions of the constitution. On the contrary, it is fortified by contemporaneous construction and practical application over a long period, together with express exception from the constitution of 1877, and legislative recognition in three later enactments during a period of sixty-five years. Since the invalidity of the act is not entirely free from doubt, these additional considerations necessarily enter on the side of its constitutionality. On the whole, it can not be declared beyond a reasonable doubt that the act is unconstitutional as containing matter different from what is expressed in its title. While the foregoing remarks have been addressed to that question only, which, to the mind of the writer, is the closest point for decision, the same reasoning might, if necessary, be applied, either in whole or in part, to the other constitutional questions raised.